Citation Nr: 1028213	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected Charcot-Marie-Tooth disease.  

2.  Entitlement to service connection for disability of the 
cervical spine secondary to service-connected Charcot-Marie- 
Tooth disease. 

3.  Entitlement to service connection for a bilateral shoulder 
disability secondary to service-connected Charcot-Marie-Tooth 
disease. 

4.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 1985.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from rating decisions of the 
VA Regional Office in Des Moines, Iowa that denied service 
connection for low back, neck and shoulder disorders as secondary 
to service-connected Charcot-Marie-Tooth disease, as well as a 
total rating based on unemployability due to service-connected 
disability.  

The appellant was afforded a videoconference hearing in April 
2007 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record. 

In December 2007, the appeal was remanded for further 
development.  The case has been returned to the Board and is 
ready for further review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

On VA general medical examination in January 2006, the examiner 
reviewed the record and provided a comprehensive analysis of the 
clinical evidence, in conjunction with the Veteran's complaints 
and the physical findings.  Following examination, the examiner 
stated that she was not certain whether or not the appellant's 
shoulder and back pain were secondary to Charcot-Marie-Tooth 
disease.  It was noted that electromyogram (EMG) studies had been 
requested to provide a better sense of the progression of the 
distal disease, and whether or not there was any muscle 
impairment secondary to nerve malfunction at the back and 
shoulder level. The examiner stated that if the EMG was positive 
for dysfunction at those levels, it was believed that the claimed 
conditions would be secondary to Charcot-Marie-Tooth disease. She 
stated that if there were no nerve conduction problems at the 
more proximal levels, then "I would feel comfortable saying that 
his shoulder and back pain are not secondary to his Charcot-
Marie-Tooth disease."  In the Board's December 2007 remand, it 
was noted that nerve conduction studies were performed in 
February 2006.  It was pointed out that there was no indication 
that the examiner who ordered the studies was provided with the 
results of the studies for reconciliation of the questions she 
had at the time of her January 2006 examination.  The Board 
stated that the EMG findings needed to be interpreted based on 
statements made on the January 2006 examination.  

The Board also noted that the record was unclear as to whether 
the claimed disorders are secondary to Charcot-Marie-Tooth 
disease and whether the Veteran's back shoulder and neck 
disabilities have been made chronically worse by the service 
connected disorder.  The Board requested that on remand the VA 
examiner provide a more definitive and clarifying opinion as to 
the etiology of claimed back, shoulder and neck disabilities on a 
secondary basis.  The examiner was directed to provide opinions 
as to a) whether it is at least as likely as not that currently 
claimed back, neck and shoulder disorders are secondary to 
service-connected Charcot-Marie-Tooth disease; and/or b) whether 
the back, neck and right shoulder have been made chronically 
worse by Charcot- Marie-Tooth disease.  If aggravation is found, 
the examiner was to offer an assessment of the extent of 
additional disability resulting from aggravation by Charcot-
Marie-Tooth disease.  The examiner was to provide complete 
rationale.  

The Veteran underwent a VA examination in July 2009.  No 
diagnoses were given and no opinion was provided.  In an addendum 
that same month, a VA examiner stated that the currently claimed 
back, neck and shoulder pains are secondary to and/or made 
chronically worse by the Charcot-Marie-Tooth disease.  In an 
October 2009 addendum the examiner who offered the addendum 
opinion in July 2009 noted that he was asked to expand his 
impressions, specifically, to state the diagnosis of the lumbar 
spine, cervical spine and shoulder and explain, if the diagnoses 
include degenerative changes on the lumbar spine, cervical spine 
and shoulder, how CMT caused the onset of the DJD.  The examiner 
responded that the pain is musculoskeletal in origin, and that he 
did not render his impression as to whether the pain was due to 
degenerative spine disease.  He also stated that the pain is 
probably more myofascial in origin given that the imaging of the 
spine in 2005 showed minimal degenerative changes. He stated that 
myofascial pain is common in patients without neuropathy, but 
occurs with greater frequency in this group.   

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  First, the February 2006 EMG report was 
not discussed by the examiner as it related to the finding of the 
January 2006 examiner.  Second after review of the examination 
report and addendums, the record remains unclear as to whether 
the claimed disorders are secondary to Charcot-Marie-Tooth 
disease and whether the Veteran's back shoulder and neck 
disabilities have been made chronically worse by the service 
connected disorder because the Board's specific request regarding 
the information the examiner was to provide was not carried out.  
As the record does not reflect that there has been compliance 
with the above noted directives contained in the Board remand, 
the case is not appropriate for appellate consideration at this 
time.

Also, the record reflects that the Veteran has been evaluated by 
Vocational Rehabilitation and a finding of infeasibility was 
made.  While the July 2004 letter from Vocational Rehabilitation 
refers to counseling notes that were attached, none have been 
associated with the claims file.  Consequently, any VA Vocational 
Rehabilitation and Education file complied for this Veteran 
should be obtained and associated with the claims folder.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA Vocational 
Rehabilitation and Education file should be 
obtained and associated with the claims 
folder.  

2.  The Veteran should be scheduled for 
examination by a VA neurologist for 
examination and an opinion as to whether 
the diagnosed back, neck and shoulder 
disorders, including arthritis, are caused 
or aggravated by his service-connected 
Charcot-Marie-Tooth disease.  The claims 
file and a complete copy of this remand 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate if the claims folder was reviewed.  
The examination report should reflect 
consideration of the Veteran's medical 
history, including the February 2006 nerve 
conduction studies. current complaints, and 
other assertions, etc.  The examiner should 
specifically address the findings of the 
EMG as they relate to the questions the VA 
examiner had at the time of her January 
2006 examination.   Based upon review of 
the evidence and physical examination, the 
examiner should provide opinions as to:

a) whether it is at least as likely as 
not that the back, neck and shoulder 
disorders are due to service-connected 
Charcot-Marie-Tooth disease; and/or b) 
whether the back, neck and shoulder 
disorders  have been made chronically 
worse by Charcot- Marie-Tooth disease.  
If aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from aggravation by Charcot-
Marie-Tooth disease; c) The examiner is 
also requested to respond to the 
question as to whether the Veteran is 
unemployable solely on the basis of 
Charcot-Marie-Tooth disease and its 
effects.  A complete rationale must be 
provided for the opinions expressed.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


